Citation Nr: 1241225	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected left foot plantar keratosis. 

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left foot plantar keratosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1987 and August 1987 to November 1990.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for bilateral knee and low back disorders, each to include as secondary to the service-connected left foot plantar keratosis.  The Veteran appealed this rating action to the Board. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file.  

In September 2011, the Board remanded the claims on appeal to the RO for additional development.  Specifically, to schedule the Veteran for a VA examination to determine the etiology of his bilateral knee and low back disorders.  VA examined the Veteran in October 2011.  A copy of the October 2011 VA examination report has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, the Board finds that the service connection claims on appeal must be again remanded for additional development.  Specifically, to comply with the Board's September 2011 remand directives. 

The Veteran seeks service connection for bilateral knee and low back disorders, which he claims are secondary to his service-connected left foot disability.  The Veteran contends that the insole he was prescribed to treat his left foot disability has been the main source of deterioration of his knees and back.  (See September 2010 VA examination report).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2012), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.

In its September 2011 remand directives, the Board requested that the VA examiner provide an opinion as to "whether it is at least as likely as not that the Veteran's claimed bilateral knee and back disorders were caused or aggravated by his service-connected left foot disability."  (See September 2011 Board remand, page (pg.) 11, paragraph (pgh.) 2)).  VA examined the Veteran in October 2011.  After a claims file review and physical evaluation of the Veteran's knees and back, the October 2011 VA examiner entered diagnoses of bilateral chondromalaica and L5-S1 disc disease.  The October 2011 VA examiner concluded that, "The Patients' bilateral knee is less likely than not secondary to his foot condition.  The patients' lumbar condition is not related to events that occurred in military service."  The October 2011 VA examiner further opined that the Veteran's bilateral chondromalaica [of the knees] was caused (italics added for emphasis) by irritation of the posterior cartilage of the patella; that there were many suspected causes [of chondromalaica], such as overuse, overload or malalignment of the bones of the knee and foot; and that a left foot inclusion cyst, keratosis or left metatarsalgia was not the etiology (italics added for emphasis) for [the Veteran's] bilateral chondromalaica.  Id.  With respect to the Veteran's back disorder, the VA examiner opined that the cause of lumbar disc disease was unknown.  The VA examiner indicated that while risk factors were not causative, the major risk factors were aging and trauma, as well as obesity, smoking, and a sedentary lifestyle.  The October 2011 VA examiner opined that a left foot inclusion cyst, keratosis, along with left metatarsalgia, were not causes (italics added for emphasis) of lumbar disc disease."  (See October 2011 VA orthopedic examination report).  

Although the October 2011 VA examiner's opinion addressed the causative component of the Veteran's secondary service connection claims, he failed to address the aggravation component in accordance with the Board's September 2011 remand directives.  (See September 2011 Board remand, pg. 11, pgh. 2).  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that the October 2011 VA examiner should provide an addendum opinion to address the aggravation component of the Veteran's secondary service connection claims.  If the October 2011 VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide an answer to the question posed by this remand, as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

1.  Request that the October 2011 VA examiner provide an addendum opinion to address the question as to whether the Veteran's service-connected left foot plantar keratosis aggravated (i.e., permanently worsened) the Veteran's chondromalaica of the knees and disc disease at L5-S1.  If the October 2011 VA examiner is unavailable, a new VA medical opinion from an appropriate specialist should be obtained. 
   
The October 2011 VA examiner or other qualified specialist is requested to render an opinion that addresses the following question: 
Is it at least as likely as not (50 percent or greater probability) that the service-connected left foot plantar keratosis aggravated (i.e., permanently worsened) the Veteran's chondromalaica of the knees and disc disease at L5-S1?
   
If such aggravation is found to exist, the October 2011 VA examiner, or other qualified specialist, should provide an assessment, if possible, of the baseline level of impairment of the current chondromalaica of the knees and/or disc disease at L5-S1 prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its/their baseline level imposed by the service-connected left foot disability.  
   
The October 2011 VA examiner or other qualified specialist should base his or her opinion on previous examination findings, including if appropriate other diagnostic studies, as well as a review of the claims file, including review of records of treatment during service and records of treatment following service, and a copy of this remand.  The October 2011 VA examiner or other qualified clinician is directed to reconcile his or her opinions with any on file that may conflict. 
   
A complete rationale must be provided for all opinions expressed.  If the October 2011 VA examiner or other qualified specialist is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report, if any.  If the report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinion requested, the report must be returned to the providing health care provider for corrective action.

3.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims for service connection for bilateral knee and low back disorders, each to include on a secondary basis.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


